DETAILED ACTION
Applicant's preliminary amendments and remarks, filed 5/16/19, are fully acknowledged by the Examiner. Currently, claims 17-32 are pending with claims 1-16 canceled, and claims 17-32 new. The following is a complete response to the 5/16/19 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 22, 27, 28, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kletschka (US 4,049,002).
Regarding claim 17, Kletschka teaches a suction forceps for endoscopic surgery comprising: a hollow section formed in a body section (hollow section of 48 along the handle of 43 proximal to 44 as in Fig. 7); a gripping part formed on a tip of the body section on one end side of the body section for handling tissues during surgery (end effector section distal to 44); and 
Regarding claim 18, Kletschka teaches wherein the gripping part includes an annular portion fitting to an inclined end surface portion formed in an oval shape at the tip of the body section on one end side of the body section (Fig. 8 with annular portion fitting with oval shape at 46 at the distal tip of 43)."functions as a blood clot crushing member…" is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Kletschka is capable of performing the functionality of crushing blood clots by applying pressure with the forceps arms including the annular portion and inclined end surface portion on blood clots and, as such, this functional language does not structurally define the instant claim over the teaching in Kletschka.
Regarding claim 19, Kletschka teaches wherein the inclined end surface portion is formed with an end surface side opening for forming the suction port (Fig. 8, inclined end surface portion with suction port 47), and the annular portion fitting the inclined end surface portion is formed with a crushing opening having a diameter smaller than that of the end surface side opening (opening 47 with diameter smaller than the tissue contacting surface of 43).
Regarding claim 20, Kletschka teaches the device further comprising a reservoir section formed in communication with the hollow section at the other end side of the body section (section of 55 proximal to 67) having the gripping part formed for reserving the blood and the body liquid suctioned through the suction port (holds blood and body liquid for suction through 60).
Regarding claim 22, Kletschka teaches the forceps wherein the reservoir section has a connection pipe detachably attached to a suction pipe extending from an external suction source (reservoir section with connection pipe 60 with 66 detachable attached to a flexible hose as in at least Fig. 10 and col. 4, lines 26-39).
Regarding claim 27, Kletschka teaches the forceps further comprising a suction stopping mechanism for stopping suction operation done at the suction port (control valve 67 to modulate the suction at the gripping section).
Regarding claim 28, Kletschka discloses the claimed invention except for wherein the suction stopping mechanism is arranged at the gripping part, but rather 67 is proximal to the gripping part.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move 67 more distal to the gripping part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the control valve further forward to inhibit suction, as it would remain along the path of the suction tube 55.
Regarding claim 30, Kletschka teaches wherein the suction port is formed on the tip of the body section on one end of the body section (47 at a most distal section as in Fig. 8).
Regarding claim 31, Kletschka teaches the suction port is formed on a side surface of the body section (Fig. 17 with bores 85 at a side surface).
Regarding claim 32, Kletschka teaches wherein the suction port is formed on a bottom surface of the body section (proximalmost 47 is at a bottom surface relative to the distalmost 47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kletschka in view of Baym (US 2018/0000503).
Regarding claim 21, Kletschka is silent wherein the reservoir section has a body liquid absorbing material for absorbing the blood and the body liquid.However, Baym teaches a medical device with a reservoir for gathering debris, using a capture material such as an absorbant material to prevent the substance from exiting the device (par. [0147]).It would have been obvious to one of ordinary skill in the art to look to Baym for a reservoir material to help to capture debris and prevent the debris from going back through the tube back to the tissue region.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kletschka in view of Jafferi (US 2012/0157766).
Regarding claim 23, Kletschka is silent regarding a switch for turning on and off the suction operation using the external suction device while connected to the suction pipe from the external suction device via the connection pipe.However, Jafferi teaches an on and off switch for powering a motor for suction of blood clots (par. [0009]).It would have been obvious to one of ordinary skill in the art to modify Kletschka with a switch for powering a motor for suction, as in Jafferi. This would allow for control of suction of the device.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kletschka in view of Cho (US 2010/0274097).
Regarding claim 24, Kletschka is silent regarding an illuminating means for externally illuminating light via the suction port..
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kletschka in view of Manushakian (US 5,833,703).
Regarding claim 25, Kletschka is silent regarding a connection terminal connecting a conduction line extending from an external electric coagulation apparatus, wherein the suction forceps coagulates in a carbonizing manner a part at which bleeding is to be stopped based on a power generated at the external electric coagulation apparatus.However, Manushakian teaches a forceps device with suction, with an electrosurgical component via a conduction line to coagulate in a carbonizing manner to stop bleeding (414 connected to an electrical supply for coagulation).It would have been obvious to one of ordinary skill in the art to modify Kletschka with the electrosurgical component of Manushakian, to allow for an electrosurgical feature that is capable of reducing blood loss to the patient.
Regarding claim 26, Kletschka is silent wherein the connection terminal is connected to the gripping part and is formed at an end of a manipulation wiring on an end side of thereof for manipulating the gripping part.However, Manushakian teaches the connection terminal is connected to the gripping part and is formed at an end of a manipulation wiring on an end side of thereof for manipulating the gripping part (414 connected to the forceps tip and is formed at a side of handle 400 for manipulating the gripping part).It would have been obvious to one of ordinary skill in the art to modify Kletschka with the electrosurgical .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kletschka in view of Kothe (US 5,833,703).
Regarding claim 29, Kletschka is silent wherein the gripping part includes a gripping piece portion arranged pivotally to the body section for performing suction and stopping suction at the suction port in accordance with pivotal movement of the gripping piece portion with respect to the body section.However, Kothe teaches a gripping forces portion with a piece arranged pivotally to the body section for performing suction and stopping suction based on pivotal movement of the piece (Figs. 10-11, piece 50 with bore 51 that pivots about a body 45 to block or enable suction).It would have been obvious to one of ordinary skill in the art to modify Kletschka with a pivoting arm mechanism to connect or disconnect the suction tube as in Kothe rather than the switch 67 of Kletschka, to allow for modulating the suction delivery with full disconnection of the tube via pivoting rather than sliding, which may be ergonomically advantageous depending on the user’s hand position.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794